Title: To Thomas Jefferson from Robert Mills, 16 June 1820
From: Mills, Robert
To: Jefferson, Thomas


            My dear Sir
            
              Baltimore
              June 16. 1820
            
          May I be permitted to present myself to your remembrance,—and in the first place enquire respectfully after your health? It is now some years since I had the pleasure of seeing you, but have frequently had the satisfaction of hearing of your welfare—The activity of your valuable life displays itself in the great work you are now engaged in, to found a seat of learning in the center of your native state—I trust that its success will exceed your most sanguine expectations, and that this institution will remain to future ages a monument of the wisdom & philanthropy of the mind that projected and has carried it into execution—May this institution be famed for the correctness of its principles, as well in morals as physicks, and the light of its knowledge spread its influence thro’out our country—Since your kindness first directed me in my professional pursuits, I have been aiming to advance as far as lay in my power the interests of my country in the useful arts—For the sixteen years that I have been in the exercise of my profession, both as an Engineer & Architect, I have (thank God) been scarcely a moment idle—Since I removed to Baltimore (where I was invited to put my design for the Washington Monument into execution) I have been engaged in various public works especially in the Engineering department— Being under the impression from the circumstance of the disposition of our people, and the local situation of our country that a better prospect opened for the encouragement of the Engineer than the Architect, I have since my engagements in the Delaware & Chesapeake canal with Mr Latrobe, turned my studies & practice particularly to this branch of my business, and as I have nearly completed my engagements here I would wish to look forward in time to some situation in this department— Finding that the state of Virginia is making considerable exertions towards improving their internal navigation, I would take the liberty my dear Sir to interest your good openion in my favor—& to request you to mention me in nomination to the Governor for the situation of Engineer when any such business should require the appointment of one and no appointment being already made. I have a preference to Virginia from my having married there—Should there be no prospect of an engagement in this state soon, and you should become acquainted with any works of this nature intended to be prosecuted by either the general government or any neghboring state or Company, I should be much indebted to your attention in a remembrance of me.—I wish not to be idle whilst there is so much to be done, & the prospects here, from the great depression of commerce lead me to anticipate, comparatively, nothing to do soon—I hope from the experience I have had in my profession that I should be able to do justice to whatever business is put into my hands, and I trust that in every other respect I shall not be found wanting to secure the confidence you may please to honor me with.—The kindness you have already manifested to me induces me to hope you will excuse this intrusion—I have directed my attention also a good deal to the subject of Bridges, and was fortunate enough to have a design of mine executed of a single arch of the greatest chord line in the world, being 340 feet & upwards—versed sine only 19 feet, you will find a brief notice of it in the last edition of Gregory’s Encyclopedia under the head of Schuylkill—with a plate.It has been my intention for some time to send you a drawing of the Washington Monument as executing,—the indecission respecting the character of the decoration has occasioned a delay—this will be determined soon, and if acceptable I will send you a view of the Colossal Column, which, without having a reference to others executed, happens to be the greatest in the world., and differs entirely in the style of its design from either Trajans, Antoninus Pompeys, the National Column at Paris or the London Monument.—In making the design originally, I had a reference rather to the character of a Monument than simply to a Column. The proportions of the Column are purely of the greek Doric—Excuse the length of this letter, and permit me to salute you with sentiments of the highest respect & esteemRobt MillsWill you allow me to ask if the professors chairs of the University are filled?—There is a Gentleman here (G. Blackburn Esqr professor of mathmatics &c) whose talents are no doubt well known to you—he has an intention of leaving this City—Such are his acknowledged merits as a teacher that I believe he would prove a valuable acquisition to any literary institution—he has some peculiarities, but these appear to be generally allied to genius.—He is much attached to Virginia, & would prefer an engagement there—His daughters too are well qualified to educate young ladies—I have not mentioned the subject to him. I thought I would take the liberty of making this N.B.—